ACCEPTED
                                                                                            12-14-00345-cr
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      6/11/2015 4:34:11 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                 NO. 12-14-00345-CR

REBECCA BARKER                              § IN THE COURT OF APPEALS
                                                                   FILED IN
                                                            12th COURT OF APPEALS
Appellant                                   §                    TYLER, TEXAS
                                            §               6/11/2015 4:34:11 PM
V.                                          § TWELFTH COURT OF     APPEALS
                                                                 CATHY   S. LUSK
                                            §                        Clerk
THE STATE OF TEXAS                          §
Appellee                                    § TYLER, TEXAS

                      COUNSEL’S MOTION TO WITHDRAW

TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Counsel, having file Appellant’s Brief finding no reversible
errors, requests that he be allowed to withdraw from this appeal, pursuant to Rule 6.5
of the Texas Rules of Appellate Procedure, and for same would show as follows:
                                          I.
Anders Brief Filed:
      On 06-11-15, Counsel filed Appellant’s Brief and reporter to the appellate
court there absence of a reversible error and the waiver of the appeal by Appellant.
                                          II.
Deadlines & Settings:


      To Counsel’s knowledge, there are no hearing set in this matter and there have
been no announcements of pending submission dates.
                                         III.
Client’s Address:
      Ms. Barker’s last known address is:




                             1
              Rebecca Lynn Barker, Inmate No.: 01970795
              Mountainview Unit
              2305 Ransom Road
              Gatesville, Texas 76528IV.
Letter to Client:
       Counsel sent a copy of Appellant’s Brief to Appellant and explained
Appellant’s rights regarding delivery of the records in the case; Appellant’s right to
object to Appellant’s Brief prepared by Counsel; and Appellant’s right to submit
Appellant’s own Brief to this Court.
                                           V.
Requested Relief:
       Counsel requests permission to withdraw from the representation of Appellant.
                                           VI.
Conference:
       Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.
                                           VII.
Certificate of Compliance (TRAP, Rule 9.4 (i)(3)):
       Counsel certified that this document was prepared using WORD format and
the word-count in this documents is 367.
                                                  Sten M.         Digitally signed by Sten M. Langsjoen
                                                                  DN: cn=Sten M. Langsjoen, o, ou,

                                                  Langsjoen       email=sten@langsjoenlaw.com, c=US
                                                                  Date: 2015.06.11 16:28:35 -05'00'
                                                  _______________________________
                                                  STEN M. LANGSJOEN
       WHEREFORE, PREMISES CONSIDERED, Counsel requests that this
Motion be granted.




                             2
                                           Respectfully submitted,
                                            Sten M.      Digitally signed by Sten M. Langsjoen
                                                         DN: cn=Sten M. Langsjoen, o, ou,

                                            Langsjoen
                                                         email=sten@langsjoenlaw.com, c=US
                                                         Date: 2015.06.11 16:28:52 -05'00'
                                           _______________________________
                                           STEN M. LANGSJOEN
                                           Attorney for Appellant
                                           P.O. Box 539
                                           Tyler, Texas 75710
                                           Telephone: (903) 531-0171
                                           Telefax: (903) 531-0187
                                           TBA # 11922800

                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by
certified mail, return receipt requested, and/or by "fax" transmission and/or by
hand-delivery to District Attorney, Cherokee County, Texas, and was delivered by
certified mail, return receipt requested, and by regular mail to Appellant at the
address noted above, on this 12th day of June, 2015.
                                            Sten M.              Digitally signed by Sten M. Langsjoen
                                                                 DN: cn=Sten M. Langsjoen, o, ou,

                                            Langsjoen
                                                                 email=sten@langsjoenlaw.com, c=US
                                                                 Date: 2015.06.11 16:29:09 -05'00'

                                           ____________________________
                                           STEN M. LANGSJOEN




                           3